Citation Nr: 1227348	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  02-20 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from March 1972 to November 1973. 

This appeal to the Board of Veterans Appeals  (Board) arises from a March 2002 rating action that denied a rating in excess of 20 percent for lumbosacral strain.  The Veteran appealed, and in March 2006, and January 2007, the Board remanded the claim for additional development.  In November 2008, the Board denied the claim. 

The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2010, the Court vacated the November 2008 Board decision, and remanded the matter to the Board for compliance with instructions contained in a December 2009 Joint Motion for Remand of the appellant and the VA Secretary. 

In March 2010, the Board remanded the claim for additional development.  In February 2011, the Board denied the claim.

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2011, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2011 decision.  That same month, the Court issued an Order vacating the February 2011 Board decision.  

In October 2004, the Veteran testified at a hearing before a decision review officer at the RO. In September 2006, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO. 

The issue of entitlement to a total rating on the basis of individual unemployability due to service- connected disability (TDIU) has been raised.  This issue has not been adjudicated by the RO, and is referred to the RO for appropriate action. 




FINDING OF FACT

The Veteran's service-connected lumbosacral strain is shown to be productive of complaints of pain, with limitation of motion, degenerative joint disease, and degenerative disc disease; with no more than moderate limitation of motion, but not listing of whole spine to opposite side, positive Goldthwait's sign, or abnormal mobility on forced motion, nor favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect September 26, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran contends that his lumbosacral strain is more disabling than currently evaluated.  He asserts that back pain radiates down the back of his legs, that he has muscle spasms, and that the pain interferes with his sleep, recreation and hobby activities, activities of daily life including household chores, and ability to work.  He gave testimony about how his back disability impaired him functionally at the October 2004 RO and September 2006 Board hearings. 

With regard to the history of the disability in issue, the Veteran's service treatment reports show that he received multiple treatments for back pain after claiming that he had slipped in the shower in December 1972.  X-rays were normal, and no deformities or defects were found.  The impression was lumbosacral strain.  See reports dated in January and March of 1973.  In August 1973, an examiner stated, "I  find no reason for persistent complaints referable to his back."  The Veteran's November 1973 separation examination report did not note a back disorder.  As for the post-service medical evidence dated up to 1993, the Veteran was repeatedly diagnosed with lumbosacral strain, with normal X-rays.  There is no history of back surgery.  See 38 C.F.R. § 4.1 (2011).

In November 1973, the RO granted service connection for the Veteran's low back disability, evaluated as 10 percent disabling.  In September 1981, the RO increased the Veteran's rating to 20 percent.  

On August 20, 2001, the Veteran filed a claim for an increased rating.  In March 2002, the RO denied the claim.  The Veteran has appealed. 

As the Veteran's claim was received on August 20, 2001, the appeal period is from August 20, 2000 (i.e., one year prior to the date of receipt of the claim) to the present.  38 C.F.R. § 3.400(o)(2) (2011). 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2011). 

Disabilities must be viewed historically and the disability must be described in terms of the person's function under the ordinary conditions of daily life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The following diagnostic codes are relevant: 

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to September 26, 2003), a 40 percent rating is warranted where the limitation of motion in the lumbar spine is severe.  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect prior to September 23, 2002), a 40 percent rating is warranted for severe intervertebral disc syndrome (IDS) with recurring attacks, with intermittent relief.  

Under 38 C.F.R. § 4.71a, DC 5295 (as in effect prior to September 26, 2003), a 40 percent rating is warranted when there is severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

The medical evidence during the time period in issue is summarized as follows: 

VA progress notes show that the Veteran received treatment from a pain clinic beginning in April 2001, with use of a TENS unit as of July 2001.  An August 2001 report notes chronic low back pain that radiated to the left leg.  Examination showed spinal and muscle tenderness, and the assessment was chronic low back pain.  A September 2001 report notes that an X-ray of the lumbosacral spine was normal.  A November 2001 X-ray report contains an impression noting "a suggestion of early minimal degenerative arthritic changes of some of the lumbar vertebral bodies."  In June 2002, the Veteran complained of low back pain extending to the legs.  He was noted to be a diabetic, and examination showed no neurological findings or changes.  A February 2004 report notes that he was neurologically intact.  In June 2005, the Veteran was noted to have diabetic neuropathy, vascular claudication, and some low back pain.  In February 2006, the Veteran complained of low back pain extending to the legs, and the assessments were low back pain, question of lumbar radiculopathy, and question of peripheral neuropathy.  The Veteran denied any motor or sensory changes.  In May 2006, the Veteran's diabetes was noted to be not well controlled, and the assessments were low back pain and possible diabetic peripheral neuropathy.  May 2006 EMG/NCV studies were incomplete.  The impression was normal sensory and motor NCV studies in the lower extremities, but the examiner could not determine if there was evidence of L4-5 radiculopathy without completion of needle electrode examination.  An MRI in June 2006 revealed mild hypertrophic changes of the facet joints at L4-5, and no disc herniation or significant spinal canal/neural foraminal stenosis.  In December 2006, the assessment was question of neuropathic versus vascular leg pain.  In August 2007, the Veteran was treated for complaints of low back and left leg pain, the assessments were low back pain and degenerative joint disease, with no neurological findings related to his symptoms; and neuropathic pain of the foot/leg with a questionable vascular component, secondary to diabetes mellitus.  The report notes that there was no muscle atrophy, and that the Veteran walked independently, and that there were no neurological findings related to his symptoms.  In addition, there were mild hypertrophic changes of the facet joints at L4-5, and no disc herniation nor significant spinal canal/neural forminal stenosis. 
In October 2007, the Veteran was noted to have new shooting bilateral lower extremity pains, probable L5-S1 radicular pain, but when subsequently evaluated in November 2007, the Veteran's bilateral lower extremity pain was felt to be chronic neuropathic pain with vascular insufficiency.  Lumbosacral spine X-rays in November revealed degenerative disc disease (DDD).  In February 2008, the Veteran was noted to have both low back and neuropathic pain, with a claudication component of the bilateral leg pain.  His diabetes was noted to have progressed and increased the neuropathic component of his pain.  In June 2008, the Veteran was noted to have both low back and neuropathic pain, with neuropathic pain being the more significant condition.  His diabetes was noted to have progressed and increased the neuropathic component of his pain.  In mid-December 2008, he complained of low back and right calf pain with tingling to the toes.  Examination showed normal gait and station.  There was diffuse paralumbar muscle tenderness.  Straight leg raising was negative.  Lower extremity strength was 5/5.  The assessment was stable, chronic back pain.  In late December 2008, lumbosacral spine X-rays revealed hypertrophic changes, well-maintained vertebral bodies and disc interspaces, and satisfactory alignment. 

Reports from A.J., M.D., dated between 2001 and 2004, show a number of treatments for back pain, with use of Tylenol #3.  Overall, these reports shows that the Veteran complained of low back pain that radiated down the back of both legs to knee level, with some findings of spine tenderness and paraspinous muscle spasm, and an unspecified decreased range of motion.  In late October 2002, the Veteran complained of lumbosacral area pain extending to the legs.  Examination showed lumbosacral spine tenderness but no motor deficit.   In November and December of 2002, the Veteran reported good relief of back pain with medication, and examinations showed low back tenderness.  On many examinations between February and September 2003, the Veteran complained of low back pain, and examinations showed tenderness to palpation and unspecified decreased range of motion.  Between October 2003 and March 2004 the Veteran was noted to have tenderness to palpation of the lumbosacral region and unspecified decreased range of motion.  

Reports from West Shore Family Practice, dated between January 2005 and 2006, show treatment for pain management and complaints of low back pain, and that the Veteran reported that he had sustained a slip and fall injury at work.  Many of these reports are titled "Worker's Compensation Claim."  In January 2005, the Veteran complained of low back pain that extended down the legs, which pain caused him sleep problems.  He continued to be seen monthly for complaints of back pain through December 2005, and thereafter was seen in July and November 2006. Magnetic resonance imaging (MRI) in May 2005 was noted to be normal. 

A VA examination report, dated in November 2001, shows that the Veteran complained of chronic low back pain with increasing soreness, aching, pain and tenderness.  He reported using a brace at times, and using a cane, as well as a TENS unit.  He stated that he was not working and that it was difficult to do normal activities.  On examination, he had difficulties standing and walking, and limited motion due to pain.  He had flexion to 65 degrees, with extension to "neutral," and he could bend and rotate to 25 degrees with pain.  He could not raise on his toes or heels.  There were no gross neurological abnormalities noted.  The diagnosis was chronic lumbosacral strain.  X-rays of the lumbosacral spine revealed a suggestion of early minimal degenerative arthritic changes of some of the lumbar vertebral bodies with minimal marginal spur formation.  The disc spaces were within normal limits.  The diagnosis was lumbosacral strain. 

A VA examination report, dated in May 2004, shows that the Veteran complained of morning back pain and stiffness, with flare-ups with any type of prolonged activity such as walking, standing, sitting or bending.  He claimed to use a cane and a back brace during flare-ups.  He stated that he could do all his daily living requirements such as bathing, toileting and shaving.  He stated he was unemployed since the 1990s.  He denied bowel or bladder disturbances.  He stated that he could walk a couple of blocks before developing fatigue because of back pain.  On examination, he had a normal gait.  He could do toe-heel walking, and squatting, although he felt a "pulling" at L4-L5.  There were no muscle spasms present.  Forward flexion was initially to 70 degrees, with pain throughout the range of motion, and he was able to flex to 80 degrees both actively and passively.  Extension was to 20 degrees, with pain.  Lateral flexion, and rotation, were to 30 degrees, bilaterally, with pain.  He was able to toe-heel walk and squat.  There was slight tenderness and tightness at the L4-5 level, but no muscle spasm.  Straight leg raising was negative bilaterally.  The lordotic curvature was normal, without kyphosis, and deep tendon reflexes were 2/2.  Muscle strength was 5/5 and equal bilaterally.  After repetitive motion, testing for pain, weakness, fatigability, and incoordination, there was no change, and no increase in pain.  The diagnosis was chronic lumbosacral strain.  An accompanying X-ray report contains an impression noting minimal degenerative arthritic changes of some of the lumbar vertebral bodies with minimal marginal spur formation.  

A VA examination report, dated in March 2008, shows that the Veteran reported using a TENS device, a cane, and a back brace.  He stated that he had been disabled since the 1970s.  Current X-rays and MRI of the Veteran's back showed mild arthritic changes, but no herniated disc or stenosis.  Range of motion testing of the back showed no increased lordosis or kyphosis.  Forward flexion was from 0 to 40 degrees, extension was to 0 degrees, and lateral flexion and rotation were each from 0 to 20 degrees, bilaterally.  There was painful motion and tenderness across the lumbar spine.  Repetitive use did not cause a change in the range of motion, but did increase symptoms.  There was painful motion.  The report notes that there had not been any incapacitating episodes in the past year.  The diagnosis was lumbosacral strain with mild arthritis.  

A VA neurological examination report, dated in March 2008, shows that the Veteran complained of low back pain extending down the legs.  On examination, he walked on heels and toes.  Straight leg raising was positive at 20 degrees bilaterally.  Range of motion of the lumbosacral spine was limited by 15 degrees in all movements except rotation, which was 30 degrees bilaterally.  Deep tendon reflexes were 2+ throughout, with downgoing toes.  Lower extremity motor strength was 5/5.  It was noted that November 2007 lumbosacral spine X-rays revealed DDD (degenerative disc disease).  The diagnoses included type 2 diabetes mellitus, diabetic neuropathy, and DDD without radiculopathy.  The Veteran's truncal ataxia was noted to be to the degree expected from sensory loss in the feet.  The examiner opined that the neurological findings of partial loss of discriminatory sensation in the feet without any decrease in reflexes or strength was a pattern of change typical of diabetic neuropathy, and that there was no objectively identifiable neurological manifestation associated with the Veteran's low back disorder.  The examiner further stated that the Veteran had two sources of pain magnification, specifically, chronic narcotic dependence, and long-standing depression.  

A VA examination report, dated in May 2010, shows that the Veteran complained of tenderness, spasms, and persistent back pain that was moderate to moderately-severe at times, and that prevented him from bending, lifting, prolonged standing and walking, climbing, squatting, and crawling activities.  On examination, flexion was from 0 to 40 degrees, extension from 0 to 15 degrees, and lateral flexion and rotation from 0 to 15 degrees each, bilaterally, with pain throughout the range of motion.  The same range of motion was clinically demonstrated on re-examination in July 2010.  The diagnosis was lumbosacral strain. 

A VA neurological examination report, dated in May 2010, shows that the Veteran complained of constant back pain that travelled down the buttock and back side of the calf to the ankle, and that prevented him from prolonged standing, walking, and sitting.  There was no history of sphincter dyscontrol, or of physician-ordered bedrest for acute signs and symptoms of intervertebral disc syndrome.  Current examination showed no demonstrable muscle spasms in the back, legs, calves, or feet.  Gross motor strength was +5/5 in all muscle groups from the hips distally.  There was an antalgic gait to the right, and no evidence of foot drop.  Sensation was normal to light touch and pinprick in the L1-S1 dermatomal regions bilaterally.  Knee and ankle jerks were robust and present bilaterally.  Straight leg raising was positive in the lying and seated positions at less than 20 degrees lying down, and less than 10 degrees seated.  The Veteran complained of sharp pain in the middle of the low back upon raising the legs, and he was unable to flex the knees without a tremendous amount of pain.  Romberg and Babinski signs were absent bilaterally.  The physician's impression was that the Veteran was unable to demonstrate the presence of any form of radiculopathy, and no form of neuropathy due to normal dermatomal distribution of sensation and the presence of all deep tendon reflexes in the knees and ankles.  The Veteran referred to radiating pain that was characteristic of some forms of sciatica, but there was no demonstrable muscle spasm, no absence of ankle or knee jerks, and no reference of sphincter dysfunction.  MRI findings from 2006 did not support the finding of any clinically significant or relevant lumbar spine or disc disease, aside from mild hypertrophic changes at L4-5.  Therefore, the physician opined that the Veteran's lumbar spine disease could not be considered pronounced, with persistent symptoms compatible with sciatic neuropathy (for which there was no clinical evidence except for radiating pain), with characteristic pain and demonstrable muscle spasm (of which there was none), an absent ankle jerk (it was present), or other neurological findings appropriate to the site of the diseased disc (of which none was demonstrated by MRI findings).  The examiner stated that the Veteran's ability to be employed in his current status of pain would be moderately affected based on limitations sitting, standing and walking, "although there appears to be no clinical or diagnostic imaging supporting evidence as to a direct musculoskeletal or neuromuscular etiology."  

VA EMG/NCV studies were conducted in May 2010, but were incomplete, because the Veteran requested the procedure to stop, and would not tolerate further testing, as a result of which no conclusion could be made on the limited information.  Only the right deep peroneal motor nerve was studied, and found to be normal.  Based on this limited information, the physician stated that no conclusion could be made regarding lumbar radiculopathy, peripheral neuropathy, or nerve entrapment. 

The Board finds that a rating in excess of 20 percent under DC 5292 is not warranted.  The relevant evidence shows inter alia that the Veteran has been shown to have flexion between 40 and 80 degrees, with one finding of a limitation of motion of the lumbosacral spine of 15 degrees (i.e., flexion to 75 degrees, see 38 C.F.R. § 4.71a, Plate V).  In summary, in the Board's judgment, the demonstrated ranges of motion are not representative of a severe limitation of motion.  The Board therefore finds that that the preponderance of the evidence shows that the criteria for a 40 percent rating under DC 5292 (as in effect prior to September 26, 2003) have not been met.   

The Board further finds that the evidence does not show that the Veteran has IDS to the required degree, and that the criteria for a rating in excess of 20 percent have not been met under DC 5293 (as in effect prior to September 23, 2002).  The medical evidence has been summarized.  The 2001 VA examination report states that there were no gross neurological abnormalities.  An August 2007 VA progress note contains an assessment of low back pain and degenerative joint disease, with no neurological findings related to his symptoms.  The March 2008 VA examination reports indicate that the first medical evidence of degenerative disc disease was in found in November 2007 lumbosacral spine X-rays.  These March 2008 reports further show that there had not been any incapacitating episodes in the past year.  A March 2008 examiner also concluded that there was no objectively identifiable neurological manifestation associated with the Veteran's low back disorder.  In late December 2008, lumbosacral spine X-rays revealed hypertrophic changes, well-maintained vertebral bodies and disc interspaces, and satisfactory alignment.  In summary, despite the Veteran's complaints of daily pain and other symptoms, the evidence does not show that he was ever diagnosed with IDS, and in any event, there are no findings of neurological impairment warranting a 40 percent rating, and the evidence is insufficient to show that that he has severe IDS with recurring attacks, with intermittent relief.  Accordingly, the criteria for a rating in excess of 20 percent under DC 5293 (as in effect prior to September 23, 2002) are not shown to have been met. 

The criteria for a rating in excess of 20 percent have not been met under DC 5295. The ranges of motion have previously been discussed.  There are no findings of listing of whole spine to opposite side, or positive Goldthwait's sign.  The May 2004 VA examination report states that lordotic curvature was normal, without kyphosis.  Up until March 2008, the Veteran's arthritis was characterized as "mild" or "minimal," with no subsequent characterizations of more severe arthritis.  There is no evidence of degenerative disc disease prior to November 2007.  In late December 2008, lumbosacral spine X-rays revealed hypertrophic changes, well-maintained vertebral bodies and disc interspaces, and satisfactory alignment. 
The May 2010 VA examiner concluded that MRI findings from 2006 did not support the finding of any clinically significant or relevant lumbar spine or disc disease, aside from mild hypertrophic changes at L4-5.  The Board therefore finds that the evidence is insufficient to show severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Accordingly, the criteria for a rating in excess of 20 percent under DC 5295 (as in effect prior to September 26, 2003) are not shown to have been met. 

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 (as in effect prior to September 26, 2003) a rating in excess of 20 percent is warranted for ankylosis of the spine.  However, these Diagnostic Codes are not applicable to this case.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, a rating in excess of 20 percent for the Veteran's disability is not warranted under these codes because the Veteran's service-connected disability has not been shown to result in ankylosis. 

The schedular criteria by which the Veteran's lumbar spine disability can be rated have changed twice during the pendency of the Veteran's appeal.  See 67 Fed. Reg. 54345 - 54349 (August 22, 2002) (effective September 23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 68 Fed. Reg. 51454 -51458 (August 27, 2003) (effective September 26, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Board notes that the provisions of DC 5293 (which pertained to intervertebral disc syndrome) were changed effective from September 23, 2002.  In addition, effective from September 26, 2003, the rating schedule for the spine was changed, at which time DC 5293 was changed to DC 5243.  

The Joint Motion notes that although the Board's February 2011 decision had recognized the amended rating criteria, the Board had failed to consider or discuss Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), and whether the application of the new regulations had a retroactive effect.  The Joint Motion essentially states that old criteria had not been applied to the evidence post-September 2003.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  However, none of the above cases or General Counsel  opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a  to the period on or after September 23, 2002 and September 26, 2003 (i.e., the effective dates of the new regulations).  Therefore, the Board will address whether: (1) the Veteran is entitled to a higher rating under the old criteria and (2) whether, for the period on and after September 23, 2002, and September 26, 2003, the Veteran is entitled to a higher rating under the new criteria.  In this regard, the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  Kuzma; VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004); VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000). 

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect September 23, 2002), a 40 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 5237 (lumbosacral strain), DC 5242 (degenerative arthritis of the spine) (see also DC 5003), and DC 5243 (intervertebral disc syndrome) are all rated under the "General Rating Formula for Diseases and Injuries of the Spine."  The General Rating Formula provides that a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent rating is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Board finds that a rating in excess of 20 percent is not warranted under 38 C.F.R. § 4.71a, DC 5293 (as in effect September 23, 2002), or under DC 5237, 5242, or 5243 and the General Rating Formula.  As previously discussed, the recorded ranges of motion for the low back do not show that the Veteran's low back has flexion to 30 degrees or less.  In addition, there is no evidence of ankylosis of the spine.  Accordingly, the criteria for a rating in excess of 20 percent are not shown to have been met.  

The Board further finds that a rating in excess of 20 percent is not warranted under 38 C.F.R. § 4.71a, DC 5293 (as in effect September 23, 2002), and DC 5243.  The evidence is insufficient to show that the Veteran has intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An August 2007 VA progress notes contains an assessment of low back pain and degenerative joint disease, with no neurological findings related to his symptoms.  The March 2008 VA examination reports indicate that the first medical evidence of degenerative disc disease was in found in November 2007 lumbosacral spine X-rays.  These reports further show that there had not been any incapacitating episodes in the past year.  A March 2008 examiner also concluded that there was no objectively identifiable neurological manifestation associated with the Veteran's low back disorder.  The May 2010 VA examiner concluded that MRI findings from 2006 did not support the finding of any clinically significant or relevant lumbar spine or disc disease, aside from mild hypertrophic changes at L4-5.  This report does not contain any findings to show the presence of intervertebral disc syndrome to the required degree.  Accordingly, the criteria for a rating in excess of 20 percent are not shown to have been met.   

Finally, with regard to associated neurological abnormalities, see General Rating Formula, Note 1, the evidence is insufficient to show that a diagnosed neurological disorders exists that is associated with the service-connected lumbosacral spine disability.  The November 2001 VA examination report states that there were no gross neurological abnormalities noted.  There were later notations of possible lumbar radiculopathy.  However, a May 2005MRI was reportedly normal.  In 2006, EMG/NCV studies were incomplete.  The impression was normal sensory and motor NCV studies in the lower extremities, but the examiner could not determine if there was evidence of L4-5 radiculopathy without completion of needle electrode examination.  The Veteran was subsequently diagnosed with chronic neuropathic pain with vascular insufficiency.  An August 2007 VA progress note contains an assessment of low back pain and degenerative joint disease, with no neurological findings related to his symptoms.  In February 2008, the Veteran was noted to have diabetes that had progressed and increased the neuropathic component of his pain.  In March 2008, X-rays and an MRI of the Veteran's back showed mild arthritic changes, but no herniated disc or stenosis.  The diagnoses included type 2 diabetes mellitus, diabetic neuropathy, and DDD without radiculopathy.  The examiner opined that the neurological findings of partial loss of discriminatory sensation in the feet without any decrease in reflexes or strength was a pattern of change typical of diabetic neuropathy, and that there was no objectively identifiable neurological manifestation associated with the Veteran's low back disorder.  In June 2008, the Veteran was noted to have both low back and neuropathic pain, with neuropathic pain being the more significant condition.  His diabetes was noted to have progressed and increased the neuropathic component of his pain.  In May 2010, a VA examiner concluded that the Veteran was unable to demonstrate the presence of any form of radiculopathy, and no form of neuropathy.  Accordingly, the evidence is insufficient to show the presence of an associated neurological abnormality.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262  (1998).  In this regard, the Veteran has repeatedly complained of pain, and received treatment for pain.  However, his medical history shows that the Veteran has a history of non-adherence to pain treatment protocols, threatening behavior at a VA pain clinic, probation for carrying a false prescription, and use of methadone for a nonservice-connected disorder (neuropathic pain).  See e.g., VA progress notes, dated in November 2001, September 2002, March 2005, January 2006, and May 2007.  As previously noted, an August 2007 VA progress note states that there was no muscle atrophy, and that the Veteran walked independently.  In March 2008, a VA examiner stated that there was no objectively identifiable neurological manifestation associated with the Veteran's low back disorder.  The examiner further stated that the Veteran had two sources of pain magnification, specifically, chronic narcotic dependence, and long-standing depression.  In May 2010, a VA examiner stated that MRI findings from 2006 did not support the finding of any clinically significant or relevant lumbar spine or disc disease, aside from mild hypertrophic changes at L4-5.  With regard to the Veteran's complaints of pain, the examiner concluded that "there appears to be no clinical or diagnostic imaging supporting evidence as to a direct musculoskeletal or neuromuscular etiology."  Finally, the Board notes that in May 2004, muscle strength was 5/5 and equal bilaterally.  In March 2008, lower extremity motor strength was found to be 5/5, and repetitive use did not cause a change in the range of motion, but did increase symptoms.  A December 2008 VA progress note shows that the Veteran had 5/5 strength in his lower extremities.  In May 2010, gross motor strength was +5/5 in all muscle groups from the hips distally.  

In summary, the evidence does not show functional loss due to pain to warrant a rating in excess of 20 percent.  In particular, the Board notes the lack of such findings as neurological impairment, loss of strength, incoordination, and/or muscle atrophy.  When the findings are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With regard to the Veteran's service-connected disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  To the extent that the Veteran may have intended to state that he cannot work due to his disability, there is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's lumbar spine, to include the associated analysis under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, fully contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of the respective schedular ratings.  There is no history of relevant hospitalization or surgery.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary. 

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted. 
 
In deciding the Veteran's increased evaluation claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue, such that an increased evaluation/initial compensable rating is warranted. 

Finally, the Joint Motion notes that, "To raise an informal TDIU-rating issue, the veteran must make a claim for the highest rating possible, submit evidence of a medical disability, and submit evidence of unemployability.  Citing  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (emphasis added).  The Joint Motion states that it was agreed that "the evidence appears to raise the question of whether Appellant is entitled to TDIU," but that the Board had not addressed this issue in its February 2011 decision, and that, "Therefore, remand is warranted for the Board to determine whether the issue of TDIU was raised by the record."

In Rice v. Shinseki, 22 Vet. App. 447, 453  (2009) (per curiam) the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  

In this case, the Veteran filed his claim for an increased rating in August 2001.  In December 2004, he filed a claim for TDIU (VA Form 21- 8940).  In April 2005, the RO denied the claim.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).  Subsequent to the RO's April 2005 decision, the Board finds that a TDIU claim has not been raised.  The Joint Motion does not cite to any evidence of unemployability, nor is such evidence shown.  Roberson, 251 F.3d at 1384; Rice, 22 Vet. App. at 454.  In this regard, the RO attempted to obtain any records from the Social Security Administration (SSA), however, in February 2007, the SSA stated, "We cannot send the medical records you requested.  After an exhaustive and comprehensive search, we were not able to locate the folder."  Accordingly, evidence of unemployability not having been submitted, and although the Board has referred a TDIU issue to the RO, it may not take jurisdiction over it.  Id.  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in November 2001, June 2002, and April 2004.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The SSA has reported that it cannot locate any records for the Veteran.  The Veteran has been afforded several examinations.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 




ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


